 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   RENEE PLUNKETT, an individual and                   Case No.: 3:19-cv-00629-H-AGS
     heir of the Estate of SCOTT PLUNKETT;
12
     GLOREE PLUNKETT, a minor, by and                    ORDER DENYING DEFENDANT
13   through her Guardian Ad Litem, TERRY                LEATT CORPORATION’S MOTION
     ALLEN ROBERTSON,                                    FOR LEAVE TO FILE COMBINED
14
                                       Plaintiffs,       MEMORANDUM OF LAW
15
     v.                                                  [Doc. No. 67.]
16
     LEATT CORPORATION,
17
                                      Defendant.
18
19            On March 10, 2020, Defendant Leatt Corporation (“Defendant”) filed a motion
20   seeking leave to file a combined memorandum of law in support of Defendant’s challenge
21   to the admissibility of certain witness opinions. (Doc. No. 67.) In the motion, Defendant
22   states that it plans to challenge the admissibility of certain witness opinions under Federal
23   Rule of Civil Procedure 26, Federal Rules of Evidence 702 and 703, and California law.
24   (Id.) Defendant accordingly seeks leave to file a combined memorandum “[t]o avoid
25   unnecessary duplication” by offering its statement of the law in a single memorandum.
26   (Id.)
27           The Court denies Defendant’s motion. If Defendant seeks to exclude evidence based
28   on discovery rules, such as Rule 26, that analysis must be made in a motion before the

                                                     1
                                                                             3:19-cv-00629-H-AGS
 1   magistrate judge. If Defendant seeks to exclude witness testimony through a Daubert
 2   motion, that may be made be done in a motion to the District Court. Daubert does not
 3   provide grounds to exclude an expert opinion simply because a party disagrees with the
 4   expert’s conclusions. Kennedy v. Collagen Corp., 161 F.3d 1226, 1230 (9th Cir. 1998).
 5   Any pretrial motions filed by the parties must also comply with the Court’s local rules. See
 6   Civ. Local Rule 7.1.
 7         IT IS SO ORDERED.
 8   DATED: March 12, 2020
 9
                                                  MARILYN L. HUFF, District Judge
10                                                UNITED STATES DISTRICT COURT
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                            3:19-cv-00629-H-AGS
